Citation Nr: 1621048	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post osteotomy of the first right metatarsal.

2.  Entitlement to an initial rating in excess of 10 percent for status post osteotomy of the first left metatarsal.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an initial compensable rating for right foot hammer toes.

6.  Entitlement to an initial compensable rating for left foot hammer toes.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral foot scars.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2004 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has transferred to RO in Houston, Texas.  

A June 2013 rating decision granted initial 10 percent ratings for status post osteotomy of the first right and left metatarsals, and a separate 10 percent rating for painful scars of the bilateral feet, all effective April 30, 2010.  Although the Veteran did not appeal the rating for the scar disability, the RO included this issue on an accompanying June 2013 Supplemental Statement of the Case (SSOC) and certified this matter to the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In March 2016, the Veteran testified at a videoconference before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.  Following the hearing, the record was left open for 30 days to afford the Veteran and her representative the opportunity to submit medical evidence in support of her claims.  The Veteran submitted additional evidence in support of her appeal, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to higher initial ratings for left knee and bilateral hammer toe disabilities, as well as the issue of entitlement to service connection for a right shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in her March 2016 Board testimony, the Veteran withdrew the issues of entitlement to increased initial ratings for status post osteotomy of the first right and left metatarsals.

2.  For the entire appeal period, the Veteran's two foot scars have been painful but superficial, stable, linear, non-disfiguring, less than 10 cm in length, and non-keloid.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the claims of entitlement to higher initial ratings for status post osteotomy of the first right and left metatarsals are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial rating in excess of 10 percent for bilateral foot scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7804, 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.  In the present case, the Veteran, in her March 2016 Board testimony, advised that she wished to withdraw her appeal for a higher initial rating for status post osteotomy of the first right and left metatarsals (which are rated by analogy to hallux valgus).  See Board Hearing Transcript at 2.  Accordingly, she has withdrawn the appeal as to these issues and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.

Bilateral Foot Scars

The Veteran has asserted no procedural arguments in relation to this claim.  See Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

The Veteran is in receipt of a 10 percent rating for her bilateral foot scars under 38 C.F.R. § 4.118, Diagnostic Code 7805 (scars, other).

VA examinations show that the Veteran has a scar the dorsal service of the first digit of each foot.  The May 2011 VA examiner described the scars as superficial but painful, with no evidence of skin breakdown, no inflammation, edema or keloid formation, and no other disabling effects.  The maximum width of the scars was "05 centimeters," the maximum length was 9 centimeters.  The June 2013 VA examiner similarly found the right foot scar as 8 centimeters in length and the left foot scar 9.3 centimeters in length, and described them as "well-healed" and linear.

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-2, 7804-7805.  Here, the above-cited evidence reflects that the Veteran's scars are linear, which precludes application of Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  They do not affect the head, fear or neck, which precludes application of Diagnostic Code 7800.  Id., Diagnostic Code 7800.

While both scars are painful, she is already receiving a 10 percent rating.  As there are only two identified painful scars, a higher rating is not available under this code.   Id., Diagnostic Code 7804.  Finally, there are no other disabling effects identified in relation to the scars to allow for a rating in excess of 10 percent under Diagnostic Code 7805.  Id., Diagnostic Code 7805.

The Board emphasizes that at no point has the Veteran disputed the propriety of the 10 percent rating assigned.  Nor does she assert that her scars present an unusual disability picture such as to render impractical the regular schedular standards and warrant extraschedular referral, and the record does not reflect otherwise.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

The appeal concerning the issue of entitlement to an initial compensable rating for status post osteotomy of the first right metatarsal is dismissed.

The appeal concerning the issue of entitlement to an initial compensable rating for status post osteotomy of the first left metatarsal is dismissed.

Entitlement to an initial rating in excess of 10 percent for bilateral foot scars is denied.
REMAND

The Veteran testified that she was treated several times for her right shoulder disorder during service and was diagnosed with bursitis and early signs of arthritis.  The Veteran is competent to testify that a medical provider diagnosed her with bursitis and arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that a formal finding on the unavailability of complete service treatment records was added to the Veteran's claims file in July 2011 following multiple unsuccessful attempts to locate the complete records.  The Veteran reported to the January 2010 VA examiner that she injured her right shoulder in service while working out and performing push-ups.  The January 2010 VA examiner diagnosed the Veteran with a right shoulder strain, but provided no etiological opinion.  Recent private treatment records reflect her continuous complaints of right shoulder pain.  To date, VA has not obtained a medical opinion with regard to her claim, and one should be furnished following examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In her March 2016 Board hearing testimony, the Veteran specifically reported that her left knee disability has worsened since the last VA examination conducted in May 2011, to include giving out daily.  Additionally, she testified that all of her toes on both feet were hammer toes, that she experienced bad cramps in her right foot while driving, and that her bilateral hammer toe disability affected her balance and caused her trip.  As such, the Board finds that a new VA examinations must be provided in order to assess the current severity of her left knee and hammer toe disabilities.  

Further, the Veteran has testified to receiving treatment from Christus Spohn South Hospital, a civilian hospital regarding her right shoulder disorder and from Dr. Hannas regarding her left knee disability, however, these records are not part of the Veteran's claims file.  On remand, all outstanding private treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain records of treatment from:

(a)  Christus Spohn South Hospital in Corpus Christi, Texas;
(b)  Dr. Hannas;
(c) Coastal Bend Family Medicine Center, to include the December 2013 MRI of the right shoulder; and
(d) any other pertinent private provider. 

2.  Then schedule the Veteran for a VA examination to determine the current severity of her left knee degenerative arthritis.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

3.  Then schedule the Veteran for a VA examination to determine the current severity of her bilateral hammer toes.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

4.  The, schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disorder.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current right shoulder disorder identified, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right shoulder disorder had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported right shoulder injuries in service, or was otherwise the result of a disease or injury in service?  

In formulating the above opinion, the examiner must acknowledge and comment on any right shoulder disorders diagnosed since April 2010, the Veteran's reported right shoulder diagnosis of bursitis in service, and her reports of continuing right shoulder symptoms in the years since service.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then readjudicate the appeal considering all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a SSOC and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


